Citation Nr: 0107007	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
scar of the right anterior chest due to a postoperative 
penetrating wound from splinters.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1971 to December 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1997 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  A videoconference hearing was held 
before the undersigned Member of the Board in June 1998.

The Board remanded the case for additional development of 
evidence in October 1998.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues on 
appeal has been obtained.

2.  The scar of the right anterior chest due to a 
postoperative penetrating wound from splinters is not painful 
and tender on objective examination, is not poorly nourished 
with repeated ulceration, and does not interfere with the 
functions of the chest.

3.  The veteran was born in October 1954, and is currently 46 
years old.

4.  The veteran has completed an 8th grade education and has 
obtained a GED.  He has occupational experience as an 
ironworker, a welder, a millwright, and a coal miner.

5.  The veteran's disabilities are a postoperative right 
anterior chest scar due to penetrating splinter wounds, rated 
as noncompensably disabling; hepatitis, rated (per this 
decision) as 30 percent disabling; and depression, rated as 
10 percent disabling.  

6.  The veteran's permanent disabilities are of sufficient 
severity to prevent him from following all forms of 
substantially gainful employment which are consistent with 
his age, educational background, and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the right 
anterior chest scar due to a postoperative penetrating wound 
from splinters are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).  

2.  The criteria for a permanent and total disability rating 
for pension purposes are met.  38 U.S.C.A. §§ 1502, 1521, 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. § 5103A.  In the instant case, with 
regard to both the veteran's claim for an increased rating 
and his claim for pension benefits, the Board finds that the 
RO complied with the requirements of the statute.  Service 
medical records, post-service treatment records and Social 
Security Administration records were considered.  All 
relevant evidence identified by the veteran was obtained.  In 
addition, the veteran was afforded VA examinations to assist 
in rating his service-connected disability and to assess his 
degree of industrial impairment.  With regard to the adequacy 
of the examinations, the Board notes that the reports of 
examination reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted physical examinations, and offered appropriate 
assessments and diagnoses.  For these reasons, the Board 
finds that the examinations were adequate for rating 
purposes.  The veteran has also been afforded a personal 
hearing.  The Board does not know of any additional relevant 
evidence that is available.  Therefore, no further assistance 
to the veteran with the development of evidence is required.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and the Board will consider those claims on the 
merits. 

I.  Entitlement To An Increased (Compensable) Rating For A 
Scar
 Of The Right Anterior Chest Due To A Postoperative
 Penetrating Wound From Splinters.

The veteran's scar of the right anterior chest may be rated 
the under 38 C.F.R. § 4.118, Diagnostic Code 7804, which 
provides that a 10 percent rating may be assigned if the scar 
is painful and tender on objective examination.  In addition, 
under Diagnostic Code 7803, a 10 percent rating may be 
granted for a superficial scar that is poorly nourished with 
repeated ulceration.  A rating may be assigned under 
Diagnostic Code 7805 if there is limitation of function of 
the affected part.  Under 38 C.F.R. § 4.31 (2000), however, a 
zero percent rating shall be assigned when the requirements 
for a compensable evaluation are not met.  

The Board notes that a rating may not be assigned on the 
basis of disfigurement unless the scar is located on head, 
face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2000).  The Board further notes that the evidence of record 
does not disclose that the veteran has sustained muscle 
injury which would warrant rating the disorder under the 
rating schedule for muscle injuries.  See 38 C.F.R. § 4.73 
(2000).

Under certain circumstances, assigning two separate ratings 
for a scar would not result in pyramiding.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that a veteran 
was entitled to combine his 10 percent disability rating for 
disfigurement with an additional 10 percent rating for tender 
and painful scars and a third 10 percent for facial muscle 
injury interfering with mastication where the symptomatology 
of the three problems were distinct and separate.  As applied 
to the present case, the Board must determine whether the 
veteran qualifies for one rating based on limitation of 
function, and another separate rating based on the scar 
having pain and tenderness or being poorly nourished with 
repeated ulceration.

The veteran testified in support of his claim for an 
increased rating during a hearing held in June 1998.  He said 
that he feels pain and tightness in the area of the scar.  He 
recounted that after working for an hour or two he felt like 
he had a burning dot in there, and that the sensation would 
last for two days before going away.  He asserted that the 
scar itself was painful and tender.  

The medical evidence pertaining to the severity of the right 
anterior chest scar due to a postoperative penetrating wound 
from splinters includes the report of a general medical 
examination conducted by the VA in January 1997 which shows 
that the veteran gave a history of getting splinters in his 
chest in 1971 when he slid down a telephone pole.  He stated 
that he had some numbness in the area of the scar and it was 
hard for him to scratch his chest.  On examination, he had a 
healed one inch horizontal scar just to the left of his right 
nipple.  The examiner saw no soft tissue problems in that 
area.  

The report of a general medical examination conducted by the 
VA in May 1999 shows that the veteran had a history of 
slipping down a telephone pole and having several pieces of 
wood penetrate his chest.  The pieces were removed 
surgically.  The veteran said that one piece remained in his 
chest and caused an abscess which had to be surgically 
drained at a later time.  As a result, he had a two inch scar 
on his chest.  He reported that the scar became sore and red 
whenever he tried to do any heavy physical activity.  On 
examination, there was a small scar on the right side of the 
veteran's chest.  There was no tenderness or erythema around 
the scar.  On examination, the chest was unremarkable.  There 
was no significant deformity or limitation of movement.  In 
the examiner's opinion, the chest scar had no significant 
limitation on the activity or physical performance of the 
veteran.

Similarly, the report of an examination of the veteran's 
liver conducted by the VA in March 2000 shows that on 
examination the veteran had an old healed scar about 5 
centimeters long on the right side of the chest at the level 
of the 8th or 9th ribs.  The scar showed no evidence of 
significant keloid formation.    

The Board notes that the veteran's recent medical treatment 
records do not contain any references to complaints or 
treatment pertaining to the service-connected scar of the 
right chest.  The objective medical evidence has higher 
credibility than the veteran's subjective testimony.  Based 
on the foregoing evidence, the Board finds that the scar is 
not painful and tender on objective examination, is not 
poorly nourished with repeated ulceration, and does not 
interfere with function of the chest.  Accordingly, the Board 
concludes that the criteria for a compensable rating for the 
right anterior chest scar due to a postoperative penetrating 
wound from splinters are not met.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the service-connected disability has not 
required frequent hospitalizations.  With respect to whether 
there is evidence of marked interference with employment, the 
Board notes that the veteran has not worked for many years.  
The Board also notes, however, that the record reflects that 
the veteran has significant nonservice-connected 
disabilities, and such a nonservice-connected disability may 
not be considered when assigning the rating for a service-
connected disability.  See 38 C.F.R. § 4.14 (2000).  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).

II.  Entitlement To A Permanent And Total Disability
 Rating For Pension Purposes.

The veteran contends that the RO should have granted his 
claim for a permanent and total disability rating for pension 
purposes.  He asserts that his disabilities have caused him 
to stop working.  He states that as a result of his hepatitis 
he has no energy.

Under 38 U.S.C.A. §§ 1502, 1521 (West 1991), a pension may be 
paid to a veteran of a period of war who is permanently and 
totally disabled.  However, after considering all of the 
evidence of record, it is the judgment of the Board that the 
criteria for entitlement to a permanent and total disability 
rating for pension purposes are met.

According to a claim form submitted by the veteran in 
November 1996, he has completed a GED.  He reported 
occupational experience as an iron worker and as a mine 
worker.  The veteran was born in October 1954, and is 
currently 46 years old.  Records from the Social Security 
Administration show that he also has occupational experience 
as a welder, and as a millwright.

The veteran's disabilities are a postoperative right anterior 
chest scar due to penetrating splinter wounds; hepatitis, and 
depression.  The RO has rated the first two disorders as 
noncompensably disabling, and has assigned a 10 percent 
rating for the veteran's depression. 

In analyzing a claim for a permanent and total disability 
rating for pension purposes, the initial step is to review 
the rating that has been assigned to each disability.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities, which is based on the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic 
codes identify the various disabilities. For the reasons 
explained previously, the Board has found that the 
postoperative scar of the chest is appropriately rated as 
noncompensably disabling.  

With respect to the rating for hepatitis, the Board finds 
that it would be more appropriately rated as 30 percent 
disabling.  The veteran's hepatitis is currently rated under 
38 C.F.R. § 4.114, Diagnostic Code 7345, which provides that 
a noncompensable rating is warranted where infectious 
hepatitis is healed and nonsymptomatic.  A 10 percent rating 
is warranted where there is demonstrable liver damage with 
mild gastrointestinal disturbance.  A 30 percent rating is 
warranted where there is minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of a 
lesser degree and frequency [than contemplated for a 60 
percent rating] but necessitating dietary restriction or 
other therapeutic measures.  A 60 percent rating is warranted 
with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue and mental 
depression.  A 100 percent rating is warranted if there is 
marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.

The report of a liver examination conducted by the VA in 
March 2000 shows that the veteran had a history of collapsing 
at work in 1995 and being sent to a hospital where he was 
found to have an elevated liver function.  He underwent an 
extensive diagnostic work-up and was diagnosed with 
hepatitis.  A liver biopsy also showed cirrhosis.  The 
veteran stated that since that time he had not been able to 
work.  He reported that he experienced generalized weakness, 
and occasional swelling in his extremities and abdomen.  He 
said that he felt drained and had no energy and a lack of 
endurance.  The veteran complained of occasional vomiting and 
diarrhea.  On examination, there was no apparent jaundice, 
edema, or skin discoloration.  There was no hepato- or 
splenomegaly.  Liver size was within normal limits.  The 
diagnosis was that the veteran had a history of hepatitis C 
with unknown etiology of transmission.  On general 
examination, there was no acute apparent evidence of any 
fulminant hepatitis C complications.  The veteran had no 
jaundice, no ascites, and no evidence of esophageal varices 
or hematemesis.  The examiner concluded that the veteran's 
complaint of generalized fatigue could be secondary to his 
hepatitis.  However, these symptoms were very subjective.  An 
addendum to the report shows that the examiner reviewed the 
claims file and medical records.  He noted that the veteran's 
liver function tests were significantly elevated with an SGPT 
of 177, an SGOT of 128, and a gamma GTP of 180.   

An ultrasound of the veteran's liver performed by the VA in 
March 2000 revealed that there was perhaps a minimally 
irregular surface of the liver which could be a manifestation 
of cirrhosis, but this was a subtle finding.  Otherwise the 
ultrasound of the right upper quadrant was negative.  

The Board finds that there is minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of a lesser degree and frequency than contemplated for a 60 
percent rating but necessitating dietary restriction or other 
therapeutic measures.  Moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue 
and mental depression have not been shown.  Accordingly, the 
Board concludes that the hepatitis manifestations most nearly 
approximate the criteria for a 30 percent rating.  

With respect to the veteran's depression, the Board finds 
that a 10 percent rating is warranted.  Pursuant to the 
regulations in effect November 7, 1996, and thereafter, 
Diagnostic Code 9433 under redesignated 38 C.F.R. § 4.130 
provides that a dysthymic disorder manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication, warrants a 
10 percent disability evaluation.  A 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The report of a mental examination conducted by the VA in 
February 1999 shows that since being diagnosed with hepatitis 
he had become depressed and had decreased energy.  He also 
stated that he felt like he would die prematurely due to his 
hepatitis and this worried him.  He said that he had a few 
friends who visited him.  He did not enjoy much outdoor 
activity due to his liver problems.  On examination, the 
veteran was pleasant with good eye contact.  He joked and 
smiled a few times, but was tearful when he talked about his 
liver condition.  He was alert and oriented in all spheres.  
His mood was euthymic.  His affect was broad based and 
appropriate.  His thoughts were goal oriented, and there were 
no hallucinations, no delusions, and no suicidal or homicidal 
ideation.  His memory and judgment were intact.  The examiner 
concluded that no psychological testing was necessary.  The 
diagnostic impression was depression, not otherwise 
specified.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 70.  The Board notes that a GAF 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The Board finds that the evidence reflects that the 
psychiatric disorder is mild in degree and is properly rated 
as 10 percent disabling.  Symptoms contemplated for higher 
ratings, such as occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events), have not been shown.  

Once it has been determined that the veteran's disabilities 
are correctly rated, the next step in determining whether a 
permanent and total disability rating is warranted is to 
consider whether the veteran has one or more of certain 
disabilities which are considered to be of sufficient 
severity to render the average person totally disabled.  See 
38 U.S.C.A. § 1502(a)(1) (West 1991).  The disabilities which 
are automatically considered to be permanently and totally 
disabling are listed in 38 C.F.R. § 4.15 (2000) and include 
the permanent loss of sight in both eyes, or of both feet, or 
of one hand and one foot, or becoming permanently helpless or 
permanently bedridden.  In addition, as noted in 38 C.F.R. 
§ 4.15, other total disability ratings are scheduled in the 
rating codes for the various bodily systems in the VA 
Schedule for Rating Disabilities.  In this case, however, the 
veteran does not have any of the disabilities that are listed 
in 38 C.F.R. § 4.15, nor does he have a disability that is 
rated as totally disabling under the schedule for rating 
disabilities.  For these reasons, the Board concludes that 
the veteran is not permanently and totally disabled under the 
"average person" standard of 38 U.S.C.A. § 1502(a)(1) (West 
1991).  See Talley v. Derwinski, 2 Vet. App. 282, 286-7 
(1992).

Alternatively, entitlement to a pension may be considered 
under 38 C.F.R. § 4.17 (2000) which provides that all 
veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For pension 
purposes, however, the ratings for the permanent disabilities 
must meet certain minimum requirements which are set forth in 
38 C.F.R. § 4.16 (2000).  That regulation requires that if 
there is only one disability it must be rated as 60 percent 
disabling or more.  If there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more and sufficient additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran does not 
meet these requirements as he does not have any disability 
rated as 40 percent disabling, nor does he have a combined 
rating of 70 percent or more.  Therefore, a permanent and 
total disability rating may not be assigned under 38 C.F.R. 
§§ 4.16 and 4.17 (2000).  

When a veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16, a permanent and total disability rating for 
pension purposes may still be assigned under 38 C.F.R. 
§ 3.321(b)(2) if a veteran is found to be unemployable by 
reason of disability or disabilities, age, occupational 
background, and other related factors.  After considering the 
evidence in relation to this standard, the Board finds that a 
permanent and total rating is warranted because the veteran's 
disabilities are shown to preclude all occupations which are 
consistent with his age, education, and occupational 
background.  

The Board also notes that the veteran's claim for nonservice-
connected pension is supported by the fact that another 
agency, the Social Security Administration, has determined 
that the veteran is currently unemployable.  The decision 
reflects that the veteran had not engaged in substantial 
gainful activity since November 20, 1995.  The medical 
evidence reportedly established that the veteran had severe 
impairments, including hepatitis C with liver disease.  The 
Social Security decision concluded that the veteran did not 
possess the physiological functional capacity for sustained 
work activity.  The decision reflects that the evidence 
included testimony from a vocational expert who indicated 
that the veteran could not return to any of his prior 
occupations and further could not even perform sedentary 
work.  

The Social Security Administration's decision is evidence 
which is relevant to the veteran's claim for VA pension 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  
In light of this, the Board finds that the veteran's 
permanent disabilities are of sufficient severity to prevent 
him from following all forms of substantially gainful 
employment which are consistent with his age, educational 
background, and occupational experience.  For the foregoing 
reason, the Board concludes that the criteria for a permanent 
and total disability rating for pension purposes are met.



ORDER

1.  An increased (compensable) rating for a scar of the right 
anterior chest due to a postoperative penetrating wound from 
splinters is denied.

2.  A permanent and total disability rating for pension 
purposes is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

